Case 2:20-cv-00807-TJH-AFM Document 14 Filed 01/28/21 Page 1 of 1 Page ID #:562



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    ANTHONY WAYNE OLIVER,                  Case No. 2:20-cv-00807-TJH-AFM
 12
                           Petitioner,
              v.                              JUDGMENT
 13

 14    C. KOENIG, Warden,
 15
                           Respondent.
 16

 17          This matter came before the Court on the Petition of ANTHONY WAYNE
 18    OLIVER, for a writ of habeas corpus. Having reviewed the Petition and supporting
 19    papers, and having accepted the findings and recommendation of the United States
 20    Magistrate Judge,
 21          IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
 22    is dismissed with prejudice.
 23

 24    DATED: JANUARY 28, 2021
 25

 26
                                           ___________________________________
                                            _________
                                                    _____
                                                        ________________
                                                                       _______
                                                  TERRY
                                                  TERRY J. HATTER, JR.
 27                                         SENIOR U
                                                   UNITED
                                                    NITE
                                                      TE
                                                       ED STATES DISTRIC
                                                                 DISTRICT
                                                                       CT JUDGE

 28
